

EXHIBIT 10.64


2018 PERFORMANCE GOALS FOR
CEO SHORT-TERM INCENTIVE COMPENSATION



 


Performance Criteria


Goals and Minimum and Maximum Thresholds


Allocation of Target Amount ($) (1)
 




San Jose Water Company Capital Additions (2)
Target Goal: ($103.4M)


Minimum Threshold: ($91.9M) Maximum Goal: ($114.9M) or more




$140,000
 












San Jose Water Company Water Quality Compliance (3)
Target Goal:
No citations from the California Division of Drinking Water (DDW) for failure to
meet Primary Drinking Water Standards or Secondary Maximum Contaminant criteria


Minimum Threshold
No citations from DDW for failure to meet Primary Drinking Water Standards


Maximum Goal


No citations from DDW for failure to meet Primary Drinking Water Standards,
Secondary Maximum Contaminant criteria, or water quality monitoring or repotting
requirements.














$70,000
 
San Jose Water Company Key Operational Goals (4)


l    No Material Environmental Violations (a)


l    Abandoned Call Rate (Based on % of calls received) (b)


l    Level One Emergency Response Time (%Responses <30 Min.) (b)


l    Distribution System Integrity (Main Surface Leaks /100 Mi.) (b)


l    Code 3 Emergency Repair Response Time (% response < 60 min.) (b)


l    Reportable Incidence Rate (c)
Target Goal






No violations w/fines > $25,000/$100,000






< 4.5%






> 90%








< 2.5






> 95%






<8.3
Minimum Goal






No violations w/fines
> $50,000/$200,000








< 5%






> 85%








<3






> 90%






<9.3
Maximum Goal




No violations w/fines >$10,000/$40,000




< 4%






> 95%






< 2.0








100%






<7.3










       $8,750










       $8,750






$8,750








$8,750






$8,750






$8,750
  
Total Key Operating Goals
 
$52,500
 
Total Company Performance
 
$262,500
 
Individual Performance (5)
 
$87,500
 
Total 2018 STI Amount
 
$350,000



(1)
The 2018 annual cash STI target amount is equal to $350,000, which is 50 percent
of Mr. Thornburg's base salary per his employment agreement. The actual STI may
range from 0% to 150% of the portion of the target amount allocated to that
goal. Based on the Executive Compensation Committee's determination of the level
of achievement of each performance goal, the amount payable with respect to that
goal will be as follows:

●    If the goal is attained at target level, 100 percent of the allocated
amount will be paid.
●
If the goal is only attained at the minimum level, then 50 percent of the
allocated amount will be paid.

●
If the goal is attained at or above maximum level, then 150 percent of the
allocated amount will be paid.

●    Should the actual level of attainment of any such performance goal be
between two of the designated levels, then the STI potential with respect to
that goal will be interpolated on a straight-line basis.





--------------------------------------------------------------------------------




●
For a goal that does not have a minimum threshold, no amount will be paid if the
goal attained is below the target

level.


(2)
"San Jose Water Capital Additions" means San Jose Water Company's capital
expenditures made in 2018, including the cost to retire facilities and excluding
expenditures made in connection with IRS STI depreciation infrastructure re-
investments.



(3)
Target is achieved if the Company does not receive a citation during the
performance period from the California Division of Drinking Water (DDW) for
(bonus) violating health-related drinking water standards and treatment
techniques specified in the U.S. National Primary Drinking Water Regulations and
California Code of Regulations Title 22, Chapter 15 or (ii) for violating
secondary maximum contaminant criteria. Secondary maximum contaminant criteria
are associated with the aesthetic quality of drinking water and do not pose a
threat to public health at regulated levels. Minimum performance is achieved if
the Company does not receive a DDW citation during the performance period for
violating health-related drinking water standards and treatment techniques as
described in the target. Maximum performance is achieved if the target is
achieved and the Company does not receive a DDW citation during the performance
period for failure to meet water quality monitoring or reporting requirements. A
monitoring or reporting requirement violation occurs when mandated water
sampling plans are not followed, when water samples are not collected within the
required time frames, or when monitoring results are not reported to DDW within
the required time frames.



(4)
All results of San Jose Water Company's key operational goals are rounded to the
nearest whole number, or to the decimal point, as appropriate. Compliance with
each goal is based on year-end results. Footnotes related to key operational
goals follow:



a) Means no violations resulting in fines in excess of criteria set forth below
issued by the state or federal environmental regulators in the performance year
in connection with environmental violations that occurred during the performance
year or in any of the preceding two years. The criteria established at minimum,
target, and maximum levels are no violations in one instance or in the aggregate
of $50,000/$200,000, $25,000/$100,000, and $10,000/$40,000, respectively.
b)SJWC Internal Standard


c)Total number of OSHA reportable incidents multiplied by 200,000 and divided by
the number of hours worked by all employees (including overtime). Note: the
200,000 figure in the formula represents the number of hours 100 employees
working 40 hours per week, 50 weeks per year would work.


(5)
CEO individual performance will be measured against 2018 Strategic Objectives as
follows:

●
Achieve 2018 SJW Group planned operating budget/results

●
Develop and Conduct Customer Satisfaction Survey/ prepare response plan.

●
Develop and conduct Employee Satisfaction Survey/ prepare response plan.

●
Develop and implement Community Engagement and Corporate Citizenship Initiative

●
Implement Information Governance Initiative

●
Prepare an Environmental Sustainability Report for SJW Group

The target goal will be reached by achieving 5 of the 6 2018 Strategic
Objectives. Achieving at least 4 of the 6 2018 Strategic Objectives will result
in meeting the minimum goal. Achieving all 6 of the 2018 Strategic Objectives
will result in meeting the maximum goal.







